Bobby Earl Artis has a body that is more sensitive to chemical irritants than the general public.  Chemical irritants in the air at his workplace at Frigidaire caused him disabling illness.  It is not a defense to say that because the amount of formaldehyde measured in the air was less than the level allowed by OSHA that it could not have been the cause of aggravation of Bobby Earl Artis's disability.
It is also my view that Dr. Dennis J. Dorsey of the Duke Division of Occupational and Environmental Medicine is more attuned to the sensitivity of certain humans to chemical irritants than is Dr. Peter Bressler.
And the majority is just flat wrong in Finding of Fact No. 18 when they find that Dr. Darcey relied on facts not in evidence. Presence of formaldehyde at levels irritating to Bobby Earl Artis was in evidence and Dr. Darcey correctly took this into consideration in reaching his opinion.  My vote is to reverse the Opinion and Award of the Deputy Commissioner.
This 15th day of January, 1998.
                                  S/ ____________ THOMAS J. BOLCH COMMISSIONER